Title: To Thomas Jefferson from John Gibson, 17 June 1797
From: Gibson, John
To: Jefferson, Thomas


                    
                        Dear Sir
                        Pittsburg June 17th 1797.
                    
                    I have Been honoured with your letter of the 31st. ulto., which I shoud have answered by the return of the same post, But coud not procure a Copy of Logan’s Speech, Before the post set out. I have since seen one in the American Encyclopædia, the Extract of which is said to be taken from your notes, and is, to the best of my recollection, nearly the  Substance of Logans Speech as delivered by him to me, and which I afterwards communicated to Lord Dunmore.
                    In the year 1774, I accompanied Lord Dunmore on his Expedition against the Shawnese towns on our arrival within 15 miles of them, we were met by a flag, and a white Man of the name of Elliot, the Chiefs of the Shawnese sent a Message to his Lordship, and requested that he woud halt the Army, and send some person in who understood their Language. I accordingly at the request of Lord Dunmore, and the whole of the Officers with him went in, on my arrival in the town, Logan came into the house where I was sitting, and asked me to walk out with him; we went into a Copse of Woods, when after Shedding abundance of tears, he delivered the Speech nearly as you have related in your notes. Genl. Morgan who is now in the City, will recollect my delivering it to Lord Dunmore on my return to the Camp. Capt. Cressap was not present when Logans relations were killed, But he certainly was present, when the Shawnese Chief whose name was Ben, was wantonly murdered and with whom some more fell; and he Capt. Cressap may be ultimately considered as the Cause of the War of 1774.
                    Shoud you wish to have any further communication on the Subject please to inform me.
                    I am sorry to find that so little Attention has Been paid to the Indians in General by Goverment as they will be a powerful Enemy against us shoud a War with France, which God Forbid, take place.
                    Shoud any thing offer in the Indian or any other Department, in which I can serve my Country, I shall Esteem it as a favour of you to mention my Name. I have the Honour to be, Dear Sir. with much respect, your most Obedient, humble Servant
                    
                        Jno. Gibson
                    
                